DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 12/14/2021
Claims 1, 28, 29 are amended.
Claims 1 – 29 are presented for examination.


Action is Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Information Disclosure Statement
IDS dated 12/02/2021 has been reviewed. See attached.

Claim Interpretation
including a logical expression associating primary equipment and auxiliary equipment…”. A search of the specification finds the following disclosure of “logical expression” in paragraph 171. “… a rule may include an logical relationship defining a functional requirement… the rule may be a logical construct of the type “if A then B” used to create a cause effect relationship… just like plain human language… for example, the rule may state “if a room has a urinal it is a toilet,” or any other logical relationship… if a room has a fan-coil unit, then place a thermostat… or any other form of rule that may be applied…”

Therefore the specification discloses that a “logical expression” may be any logical relationship and provides an example of such logical relationship as being an “if” statement.


Response to Arguments

Claim Rejections - 35 USC § 103
1. The Applicant argues (A) that Tiwari does not disclose “using the compatibility rules and the technical specification for the primary equipment and the technical specification for the auxiliary equipment to determine whether auxiliary equipment is required” because glass break sensors are not auxiliary equipment “comprising at least one respective item configured to provide at least one of power, connectivity, or structural support to associated primary equipment” as recited in the claim. The Applicant also states that (B) Tiwari is silent regarding auxiliary equipment comprising at least one of power, connectivity, or structural support to associated primary equipment.

Therefore at issue is wither or not Tiwari teaches auxiliary equipment comprising at least one of power, connectivity, or structural support.

The argument has been considered but it is not persuasive.

Glass break sensors are one of many types of auxiliary equipment taught by Twiari. The Applicant’s assertion that Twiari does not teach a sensor that “compris[es] at least one respective item configured to provide at least one of power, connectivity, or structural support to associated primary equipment” ignores that the glass break sensor comprises wires which connect the sensor to the control panel. These wires are “at least one respective item configured to provide at least” connectivity to the primary equipment (i.e., panel). The connectivity is provided between the glass break sensor and the primary equipment (i.e., panel). The Examiner notes that the claim does not limit the type of connectivity associated with the primary equipment (i.e., panel). 

Even if glassbreak sensors were, for arguments sake, found to not include one respective item configured to provide connectivity, Tiwari also teach to select an RF repeater as auxiliary equipment (col 29 lines 13 – 19: “… for wireless components, the system estimates the connectivity for all the wireless devices to the panel… the system highlights the devices that do not have sufficient connectivity and… add wireless repeaters…”). An RF repeater selected to provide connectivity to a panel clearly provides connectivity to the primary equipment where the primary equipment is the panel.

Also, col 31 lines 20 – 35 teaches module 440 pairs the light fixture with door/window contacts, motion sensors, glass-break sensors, such that an event detected by one of these paired components would cause the light fixture to turn-on or turn-off…”. Therefore Tiwari teaches that the glass-break sensor is 

Additionally, Twiari is not silent with regard to auxiliary equipment that comprises at least one of power, connectivity, or structural support. In particular col 29 lines 4 – 25 clearly teach auxiliary equipment that provides connectivity by teaching to add wireless repeaters based on connectivity requirements of wireless devices based on the building.

In other words; while the Examiner may have cited to the glass break sensors as auxiliary equipment because this was a clear example of auxiliary equipment being chosen based upon an auxiliary equipment technical specification, Tiwary also teaches wireless repeaters which are specifically utilized to provide connectivity. One of ordinary skill in the art would have understood at the time of the invention, based on the variety of exemplary embodiments taught by Tiwary to utilize the technical specification for repeaters as well as glass break sensors in order to ensure technical compatibility for the repeaters in the system.

Therefore the Applicant’s argument fails to take into consideration the full teachings of Tiwari and that which would have been obvious to one of ordinary skill in the art based upon the explicit and implied teachings of Tiwari.

2. The Applicant argues that they have amended the claims and the prior art does not teach these amendments.

The argument has been considered but it is not persuasive. 

In pertinent part, the amended claim recites: “… use the technical specification for the selected primary equipment  to identify rooms requiring auxiliary equipment ; and use the compatibility rules to select [[the]] auxiliary equipment based on the technical specification for the primary equipment and the technical specification for the auxiliary equipment  to at least partially conform to the functional requirements of each of the 

The Examiner notes that, in general, Tiwari teaches that there are technical specification for both primary equipment (e.g., control panels) (col 41 lines 25 – 34: “… a device included in system 790 can include… key fobs, panic buttons… system panels…” NOTE: key fobs and panic buttons for example initiate a response from other devices and are therefore primary equipment. col 37 lines 45 – 50: “… hardware specification… transmitter characteristics…” NOTE a transmitter is a type of primary equipment) and auxiliary equipment (sensors) (Fig 2B block 224: “specification for sensors” FIG 2E, F: “Specifications”; col 37 lines 45 – 60: “… hardware specification… receiver characteristics…” NOTE a receiver is a type of auxiliary equipment; col 41 lines 25 – 35: “… a device included in system 790 can include, motion detectors… glassbreak detectors… repeaters…”) and that specifications describe placement rules for equipment (col 16 lines 41 – 43). Tiwari also teaches that pairings of primary equipment and auxiliary equipment is performed according to compatibility of the equipment (col 31 lines 5 – 6, 14 – 16,  20 – 35). One of ordinary skill in the art understands that that compatibility of equipment is according to and based upon the technical specification of the equipment because unless equipment is technically compatible the equipment will simply not function. 

In particular Tiwari makes obvious “use the technical specification for the selected primary equipment (Col 16 lines 3 – 7: “… the system 100 allows a user to select desired system control panel and selects system components that are compatible with the selected panel…” NOTE: the “control panel” = primary equipment and “compatible” components = auxiliary equipment; The auxiliary equipment (i.e., compatible components) is selected to be compatible with the primary equipment (i.e., control panel) that they are compatible implies that they must match technical specifications. col 44: “WiSPA module 722 receives specification information for wireless RF devices”; col 37: “… obtaining transmitter and receiver characteristics for RF devices. Hardware specification characteristics… the hardware specification characteristic… transmitter characteristics… receiver characteristic… the hardware specification characteristics can be accessed by the WiSPA module 711… by querying an external specification database for a given RF device part number…” NOTE: the primary equipment could be a wireless RF transmitter. The panel may include a wireless one. See col 29 lines 13 – 25) to identify rooms requiring auxiliary equipment and use the compatibility rules to select auxiliary equipment (col 16 lines 16 – 45: “… the system 100 allows a user to select the desired system control panel and selects system components that are compatible with the selected panel that meet user requirements… the system 100 analyzes the floor plan an motion sensor coverage specifications to automatically place sensors by identifying rooms suitable for motion sensor placement. This is done by analyzing the floor plan to identify rooms with certain characteristics…” NOTE: this teaches that the system identify room requiring auxiliary equipment (e.g. sensors) and that the selected sensors must be compatible with primary equipment (e.g., control panel) based on the technical specification for the primary equipment (col 37 lines 45– 67: “… The hardware specification characteristics include, for example: Transmitter Characteristics… Receiver Characteristics… the hardware specification characteristics can be accessed by the WiSPA module 722 at operation 742, such as by querying an external specification database for a given RF device part number…; col 40 lines 25 – 30: “… a connectivity level can be determined by retrieving a packet error rate threshold, e.g., from a computer database, for the RF transmitter device and RF receiver devices…” NOTE: transmitter and receiver is a primary and auxiliary equipment; col 29 lines 13 – 25: “… for wireless components, the system estimates the connectivity from all wireless devices to the panel by using an empirical range estimation… the system highlights the devices that do not have sufficient connectivity and then… add wireless repeaters…” NOTE: This teaches that if there are wireless connections between the panel and the sensors to obtain connectivity thresholds (i.e., rules) from the manufactures specification which is in a database and then “add wireless repeaters”. Adding wireless repeaters is a selection of auxiliary equipment based on connectivity thresholds which are from the technical specification of the primary equipment such as the panel’s transmitter hardware specification ) and the technical specification for the auxiliary equipment (Col 16 lines 15 – 20: “… the system 100 analyzes the floor plan and motion sensor coverage specification to automatically place sensors by identifying rooms suitable for motion sensor placement…” NOTE: the sensor coverage specification is a technical specification for the auxiliary equipment) to at least partially conform to the functional requirements of each of the rooms requiring auxiliary equipment” (col 30 lines 37 – 45: “… the component pairing module 440 analyzes the relationship between the coverage regions of the components on the floor plan to automatically pair components with each other based on component type such that an event triggering one of the paired components would either actuate the other component to perform certain actions, or correlate with the event generated by the other components” NOTE: Analyzing the relationship between the coverage regions of the component on the floor plan teaches to conform to the functional requirements of each of the rooms because the result of the analysis results is sensor placements and pairing with other equipment that would accomplish actuation when a sensor event occurs. In other words, the analysis makes sure there are no dead/blind zones.)


Therefore; while the Applicant may have amended the claims the amendment is not nonobvious over the combination of prior art.




3. The Applicant argues that Tiwari does not teach compatibility rules including a logical expression associating primary equipment and auxiliary equipment, the auxiliary equipment comprising at least one respective item configured to provide at least one of power, connectivity, or structural support to associated primary equipment because “sensors do not “provide at least one of power, connectivity, or structural support to associated primary equipment” therefore they are not the claimed auxiliary equipment.”

The argument has been considered but it is not persuasive. The Applicant’s assertion is that a sensor cannot be the claimed auxiliary equipment because sensors do not provide power, connectivity or structural support to the primary equipment. Under the broadest reasonable interpretation this argument is in error because reads more into the claim than required by the actual claim language. 

The claim recites “the auxiliary equipment comprising at least one respective item configured to provide at least one of power, connectivity, or structural support to associated primary equipment.” The argument overlooks the fact that sensors are connected to the control panel with wires. Therefore the sensors are “comprising at least one respective item configured to provide at least one of… connectivity… to associated primary equipment” because the wires provide connectivity between the 

4. The Applicant argues that Tiwari does not disclose compatibility rules including a logical expression associating primary equipment and auxiliary equipment because Tiwari only discloses a rule for determining whether to pair two components based on a coverage region and this is not a rule describing whether primary equipment and auxiliary equipment is compatible.

Therefore at issue is whether or not the two components are primary and auxiliary ones and whether or not pairing them based on their coverage region is a rule describing their compatibility.

In response the argument has been considered but it is not persuasive. 

With regard to the whether or not the two components are primary and auxiliary ones, Col 30 lines 38 – 45 makes clear that the two components are primary equipment and auxiliary equipment. Col 30 lines 38 – 45 states: “… automatically pair components with each other based on component type such that an event triggering one of the paired components would either actuate the other component to perform certain actions, or correlate with the event generated by the other component…”. This teaches two components. An event triggers the first component causing the second component to actuate. This teaches a superior and subordinate relationship between the first (triggered) component and the second (actuated) component respectively. Therefore the first component (triggered) is a primary equipment and the second component (actuated) is an auxiliary equipment. 



With regard to whether or not the logical expressions disclosed in col 30 lines 49 – 60 make obvious compatibility rules for primary and auxiliary equipment, the Examiner notes that “compatibility” is a broad limitation and under the broadest reasonable interpretation encompasses, for example, a radio frequency transmitters and receivers which have compatible ranges (regions) if the overlap (i.e., intersection of their ranges) exceeds a pre-defined threshold because if there is no (or less than a threshold of) overlap the transmitter and receiver are incapable of operating together are therefore incompatible with each other. Because Tiwari teaches this in the form of an “if” statement this is a logical expression with regard to primary and auxiliary equipment compatibility.

Further, it is proper to take into consideration implied teaches and inferences one of ordinary skill in the art would make. The Examiner notes that, while Tiwari teaches to take into consideration RF propagation of the transmitter and receiver and path loss in col 38 lines 3 – 45, Tiwari does not explicitly teach that the hardware specification database includes a logical rule for the transmitter and receiver. Tiwari at Col 16 lines 40 – 45 however; does teach a “sensor specification which describe the placement requirements/rule for the glass break sensor in terms of maximum and minimum radial distance.”

Because RF transmitters transmit in a radial distance and RF receivers receive in a radial distance it would have been obvious to one of ordinary skill in the art to similarly include rules for the transmitter 

Due to the above reasons the Examiner finds that the art of record makes “… at least one data structure containing technical specifications for a primary equipment and auxiliary equipment, and further containing compatibility rules including a logical expression associating primary equipment and auxiliary equipment…” obvious to one of ordinary skill in the art.

4. The Applicant states that the Examiners pervious response is moot.

In response this statement by the Applicant does not assert any sort of issue that requires a response on the merits.
 

5. On page 16 – 17 the Applicant appears to make an argument with regards to claim 11 stating that the Office asserted that the Office in February 19, 2021 has used improper hindsight reasoning and that 
the calcuations are performed after the components are placed and that Tiwari is silent regarding utilizing the performance estimation values during the process of selecting components.

In response the Examiner notes that the claim merely recites “wherein selecting auxiliary components includes running calculations on power consumption” and does not require power consumption calculations to occur at any particular step of the selecting. The claim therefore encompasses any such calculation whether it occurs at the beginning, middle, or end of the selecting process even if the before virtually placing on a floorplan, running calculations on power consumption.”

6. On page 18 the Applicant argues with regard to claim 13 that the Examiner cited an isolated teaching of mounting locations and that it is unclear why one of ordinary skill in the art would interpret the teaching as being applicable to selecting auxiliary equipment.

In response the Examiner notes that col 42 lines 59 – 62 states: “… the building system panel and devices (e.g., sensors, actuators) are usually placed on ceilings, walls, windows and doors…”. The Examiner further notes that Tiwari teaches that auxiliary equipment includes sensors. Therefore one of ordinary skill in the art would surly interpret the teaching as being applicable to selecting auxiliary equipment. 

7. On page 18 the Applicant argues that they disagree that editing a binding is editing a compatibility rule and that the current amendment further clarifies this because Tiwari does not disclose compatibility rules including a logical expression associating primary equipment and auxiliary equipment.

In response the Examiner notes that the claim only require a user defined compatibility rule and while the claimed technical specification may contain compatibility rules including a logical expression, the claim does not require the logical expression rule to be the rule that is user defined. Moreover the reference makes the limitation obvious. Col 16 lines 3 – 6 teaches that compatibility is based upon meeting user requirements ( “… in addition, the system 100 allows a user to select the desired system control panel and selects system components that are compatible with the selected panel that meets user requirements…”) it would be obvious to edit the rules which specify the users requirement otherwise the user would have no way to define their requirements.

8. the Applicant argues that the other independent claims are allowable due to similar reasons.

The argument is not persuasive due to the reasons outlined above.

9. The Applicant argues that the dependent claims are allowable because they depend from an allowable independent claims.

The argument is not persuasive due to the reasons outlined above.


End Response to Arguments



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 2, 3, 4, 5, 6, 7, 11, 13, 16, 24, 25, 26, 18, 23, 27, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 (US 10,606,963 B2 in view of Villagee_2018 (Generative Design for Architectural Space Planning The Case of the AU 2017 Exhibit Hall Layout, Autodesk University Jan 10, 2018).

Claim 1. Tiwari_2020 teaches “A structural design system (title: “system and method…”; col 9 lines 40 – 45: “the system 300 as shown in FIG. 3A, provides a method to capture, update, and process multi-dimensional building information from a site to assist with the design and deployment of building systems…”; col 46: “… tool 102 allows adding new components to the existing system design, adding configuration for a new components, updating configuration of existing component…”; col 52 lines 35 – 45: “… this system may be used to design decision support systems…”) for automatically positioning primary equipment and auxiliary equipment in a floor plan (col 7 lines 42 – 50: “… the system 100 of the present disclosure automates critical tasks…”; col 8 lines 35 – 45: “… an automated computer program is used to create the deployment plan, the program automatically places the selected components at designated mounting locations on building floor plan…”; col 9 lines 10 – 15: “… automated algorithms for fast placement of sensors and assessment of connectivity, and a visual representation of an installation map to assist with field deployment…”; col 16 lines 5 – 15: “… system 100 automatically places the selected components on the floor plan…”; col 15 lines 46 – 55: “… after obtaining the user requirements, the system 100 automatically selects components from a manufactur’s database, which are able to meet the user requirements and are appropriate for the building…”; Col 16 lines 3 – 7: “… in addition, the system 100 allows a user to select desired system control panel and selects system components that are compatible with the selected panel that meets user requirements…” NOTE: the “control panel” = primary equipment and “compatible” components = auxiliary equipment; Col 16 lines 15 – 20: “… the system 100 analyzes the floor plan and motion sensor automatically place sensors by identifying rooms suitable for motion sensor placement…”; col 41: “… automated climate control, safety and security building system design…”; col 30 lines 37 – 45: “… the component pairing module 440 analyzes the relationship between the coverage regions of the components on the floor plan to automatically pair components with each other based on component type such that an event triggering one of the paired components would either actuate the other component to perform certain actions, or correlate with the event generated by the other components”; col 31 lines 20 – 35: “… module 440 pairs the light fixture with door/window contacts, motion sensors, glass-break sensors, such that an event detected by one of these paired components would cause the light fixture to turn-on or turn-off…” NOTE: paired components where a triggered first component causes the other component to perform an action is a teaching of a primary and auxiliary component/equipment), the system comprising: at least one processor (FIG. 7A computing system 700 with processor 702) configured to (col 3 lines 7 – 10: “…a processor is operatively connected to the user interface having a memory. The memory includes instructions recorded thereon that, when read by the processor, cause the processor to…”; Col 6 lines 43 – 50: “… software algorithm, program or code residing on a computer… for enabling execution on a machine having a computer processor….”): access the floor plan (FIG. 2A block 202: “obtain floor plan”; col 9 lines 15 – 20: “… the method 201 includes the following steps: (1) obtaining a floor plan…”; col 9 lines 20 – 25: “… to obtain a floor plan of a building a user can brose through a set of model floor plans to select the model floor plan representative of their building…”) demarcating a plurality of rooms (col 11 line 2: “… each room of the floor plan…”; col 16 line 18: “… identifying rooms…”; col 15 lines 50 – 55: “… the system 100 analyzes the building floor plan size and the number of rooms…”; col 19 lines 35: “… rooms within the floor plan…”; col 24: “… based on the name or description of the room provided by the floor plan…”; col 23 line 18 – 21: “… the floor plan can list an describe different elements of the building such as walls, doors… ceilings, floors…” NOTE: listing room boundaries such as wall, ceilings, floors is a demarcation. FIG 2G, ; assign functional requirements (col 23 35 – 43: “… a user may be able to manually enter, via a GUI, the protection levels for different zones, as shown in FIG. 8B. In certain embodiments, the above input parameters can be entered via a user interface. For example, the user may be able to select and enter a rating value, e.g., high, medium, low, or none…”) to each of the plurality of rooms (col 23 lines 10 – 15: “… protection levels for building zones… for a given zone in the building… for example, in a residential building, a bedroom can be set at a high protection level…”; col 24 lines 10 – 15: “… importance indicates a degree of protection that should be provided to the room relative to other rooms…”; col 24 lines 34 – 36: “… assign a higher importance level to a baby bedroom than to a master bedroom…” teaches to assign a requirement to a baby bedroom such that the system functions at a higher  level than the functional requirement assigned to a master bedroom. This teaches a functional requirement assigned to a plurality of rooms); access at least one data structure containing technical specifications for a primary equipment and auxiliary equipment (col 17 lines 25 – 45: “… the manufacturer’s specification 224 for each of the components… identify valid mounting locations and orientations for a component based on physical constraints derived from the component’s manufacturer’s specification… for ceiling mounted sensors, mount-type is determined from the manufacturer’s specifications (extracted from a sensor specification database)…”; col 37 lines 60 – 67: “… the hardware specification characteristics can be accessed by the WiSPA module 722 at operation 742, such as by querying an external specification database for a given RF device part number…; col 40 lines 25 – 30: “… a connectivity level can be determined by retrieving a packet error rate threshold, e.g., from a computer database, for the RF transmitter device and RF receiver devices…” NOTE: transmitter and receiver is a primary and auxiliary equipment), and further containing compatibility rules including a logical expression associating primary equipment and auxiliary equipment (col 16 lines 25 – 45: “… the system 100 also identifies the type of motion sensor best suited for the specified room. This can be compatible motion sensors (provided in sensor specifications) and then selecting the motion sensor that provides the minimum absolute difference… the sensor specifications which describe the placement requirements/rules for the sensor in terms of maximum and minimum radial distance from the window and angular relationship with the item, and finally the room layout and item location in the building (i.e. relative coordinates)…” NOTE: This teaches that the sensor specification describes placement rules for sensors. Col 17 lines 25 – 45 teaches that the sensor specification is a database; Col 30 lines 37 – 60: “… iv. Component Pairing The component pairing module 440 analyzes the relationship between the coverage regions of the components on the floor plan to automatically pair components with each other based on component types such that an event triggering one of the paired components would either actuate the other component to perform certain action, or correlate with the event generated by the other component. In order to pair a given component with the other components on the floor plan, the module 440 calculates the overlap between the coverage regions of the given component with other components on the floor plan. The module 440 can pair the components under the following conditions:  overlap exists between coverage regions. The module 440 pairs the components if the overlap (i.e., intersection) exceeds a pre-defined threshold… if the distance between the two coverage regions is less than a pre-defined threshold…” NOTE: The above section clearly teaches that pairing is based on “if” type logical expressions with regard to coverage and col 16 lines 25 – 45 teach that coverage for compatible sensors is provided in the sensor specification which according to col 17 lines 25 – 45 is a database. Therefore because the specification at paragraph 171 (see the claim interpretation section at top of Office action) discloses that a logical expression may be an “if” type rule these teaching make the claim limitation obvious to those of ordinary skill in the art.), the auxiliary equipment comprising at least one respective item configured to provide at least one of power, connectivity, or structural support to associated primary equipment (Col 29 lines 5 – 20: “… for wireless components, the system estimates the connectivity from all the wireless devices to the panel by using an empirical range estimation formula based on the type of building. The system highlights the devices that do not have sufficient connectivity and then suggests the user to either add wireless repeaters or more the devices…”) analyze the floor plan using the functional requirements and the technical specifications for the primary equipment to select and position in the floor plan primary equipment to at least partially conform to the functional requirements for each of the plurality of rooms (Col 8 lines 50 – 55: “… identifies a set of building system components, from a database of supported components, which meet the requirements of the customer and building…”; col 15 lines 45 – 50: “… after obtaining the user requirements, the system 100 automatically selects components from a manufacturer’s database, which are able to meet the user requirements and are appropriate for the building. In doing so, the system 100 analyzes the building floor plan size and the number of rooms to determine the required system capacity. The system 100 also takes into account the types of available components…”; col 16 lines 15 – 20: “… the system 100 analyzes the floor plan and motion sensor coverage specifications to automatically place sensors by identifying room suitable for motion sensor placement. This is done by analyzing the floor plan…”); “use the technical specification for the selected primary equipment (Col 16 lines 3 – 7: “… the system 100 allows a user to select desired system control panel and selects system components that are compatible with the selected panel…” NOTE: the “control panel” = primary equipment and “compatible” components = auxiliary equipment; The auxiliary equipment (i.e., compatible components) is selected to be compatible with the primary equipment (i.e., control panel) that they are compatible implies that they must match technical specifications. col 44: “WiSPA module 722 receives specification information for wireless RF devices”; col 37: “… obtaining transmitter and receiver characteristics for RF devices. Hardware specification characteristics… the hardware specification characteristic… transmitter characteristics… receiver characteristic… the hardware specification characteristics can be accessed by the WiSPA module 711… by querying an  NOTE: the primary equipment could be a wireless RF transmitter. The panel may include a wireless one. See col 29 lines 13 – 25) to identify rooms requiring auxiliary equipment and use the compatibility rules to select auxiliary equipment (col 16 lines 16 – 45: “… the system 100 allows a user to select the desired system control panel and selects system components that are compatible with the selected panel that meet user requirements… the system 100 analyzes the floor plan an motion sensor coverage specifications to automatically place sensors by identifying rooms suitable for motion sensor placement. This is done by analyzing the floor plan to identify rooms with certain characteristics…” NOTE: this teaches that the system identify room requiring auxiliary equipment (e.g. sensors) and that the selected sensors must be compatible with primary equipment (e.g., control panel) based on the technical specification for the primary equipment (col 37 lines 45– 67: “… The hardware specification characteristics include, for example: Transmitter Characteristics… Receiver Characteristics… the hardware specification characteristics can be accessed by the WiSPA module 722 at operation 742, such as by querying an external specification database for a given RF device part number…; col 40 lines 25 – 30: “… a connectivity level can be determined by retrieving a packet error rate threshold, e.g., from a computer database, for the RF transmitter device and RF receiver devices…” NOTE: transmitter and receiver is a primary and auxiliary equipment; col 29 lines 13 – 25: “… for wireless components, the system estimates the connectivity from all wireless devices to the panel by using an empirical range estimation… the system highlights the devices that do not have sufficient connectivity and then… add wireless repeaters…” NOTE: This teaches that if there are wireless connections between the panel and the sensors to obtain connectivity thresholds (i.e., rules) from the manufactures specification which is in a database and then “add wireless repeaters”. Adding wireless repeaters is a selection of auxiliary equipment based on connectivity thresholds which are from the technical specification of the primary equipment such as the panel’s transmitter hardware specification ) and the technical specification for the auxiliary equipment (Col 16 lines 15 – 20: “… the system 100 analyzes the floor plan and motion sensor coverage specification to automatically place sensors by identifying rooms suitable for motion sensor placement…” NOTE: the sensor coverage specification is a technical specification for the auxiliary equipment) to at least partially conform to the functional requirements of each of the rooms requiring auxiliary equipment” (col 30 lines 37 – 45: “… the component pairing module 440 analyzes the relationship between the coverage regions of the components on the floor plan to automatically pair components with each other based on component type such that an event triggering one of the paired components would either actuate the other component to perform certain actions, or correlate with the event generated by the other components” NOTE: Analyzing the relationship between the coverage regions of the component on the floor plan teaches to conform to the functional requirements of each of the rooms because the result of the analysis results is sensor placements and pairing with other equipment that would accomplish actuation when a sensor event occurs. In other words, the analysis makes sure there are no dead/blind zones.)

Tiwari_2020 does not teach “generatively” analyze the floor plan. 

Tiwari_2020; however, teaches “generatively” analyze the floor plan (page 1 par 1: “generative design (GD)…”; page 2: “generative design for the MaRS Autodesk Office Project”; page 4: diagram of generative design process; page 12 “final design” produced by generative design.

Tiwari_2020 and Villagge_2018 are analogous art because they are from the same field of endeavor called structures/architecture/Design. Before the effective filing date would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Villagge_2018. The rationale for doing so would have been that Tiwari_2020 teaches to use algorithms to automatically design the position of Villagge_2018 teaches that generative design is an algorithm that uses goals and constraints to explore a wide design space to discover novel and high-performing design strategies that meet goals and constraints. Therefore it would have been obvious to combine Tiwari_2020 and Villagge_2018 for the benefit of having an algorithm that will discover novel and high-performing solutions to obtain the invention as specified in the claims.


Claim 28. The limitations of claim 28 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1.

Claim 29. The limitations of claim 29 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Tiwari_2020 also teaches the further limitations of “a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause the at least one processor to execute operations enabling a structural design method…” (col 3 lines 7 – 10: “…a processor is operatively connected to the user interface having a memory. The memory includes instructions recorded thereon that, when read by the processor, cause the processor to…”; Col 6 lines 43 – 50: “… software algorithm, program or code residing on a computer… for enabling execution on a machine having a computer processor….”).

Claim 2. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to position the selected auxiliary equipment in the floor plan” (col 28 lines 8 – 14: “… the output of the process is the selection of components and their positions…”; col 29 lines 25 - 55 component placement).

claim 3. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020  teaches “wherein the at least one processor is further configured to receive technical specification assignments for the plurality of rooms” (col 17 lines 25 – 45: “… the manufacturer’s specification 224 for each of the components… identify valid mounting locations and orientations for a component based on physical constraints derived from the component’s manufacturer’s specification… for ceiling mounted sensors, mount-type is determined from the manufacturer’s specifications (extracted from a sensor specification database)…”; col 37 lines 60 – 67: “… the hardware specification characteristics can be accessed by the WiSPA module 722 at operation 742, such as by querying an external specification database for a given RF device part number…; col 40 lines 25 – 30: “… a connectivity level can be determined by retrieving a packet error rate threshold, e.g., from a computer database, for the RF transmitter device and RF receiver devices…”).

Claim 4. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to receive a plurality of functional requirement assignments to the plurality of rooms” (col 23 35 – 43: “… a user may be able to manually enter, via a GUI, the protection levels for different zones, as shown in FIG. 8B. In certain embodiments, the above input parameters can be entered via a user interface. For example, the user may be able to select and enter a rating value, e.g., high, medium, low, or none…”).

Claim 5. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to receive technical specifications used for the selection of auxiliary equipment” (col 17 lines 25 – 45: “… the manufacturer’s specification 224 for each of the components… identify valid mounting locations and orientations for a component based on physical constraints derived from the component’s manufacturer’s specifications (extracted from a sensor specification database)…”; col 37 lines 60 – 67: “… the hardware specification characteristics can be accessed by the WiSPA module 722 at operation 742, such as by querying an external specification database for a given RF device part number…; col 40 lines 25 – 30: “… a connectivity level can be determined by retrieving a packet error rate threshold, e.g., from a computer database, for the RF transmitter device and RF receiver devices…” NOTE: transmitter and receiver is a primary and auxiliary equipment).

Claim 6. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein assigning functional requirements to each of the plurality of rooms includes presenting an interface enabling a user to select and assign functional requirements on a room-by-room basis” (col 23 35 – 43: “… a user may be able to manually enter, via a GUI, the protection levels for different zones, as shown in FIG. 8B. In certain embodiments, the above input parameters can be entered via a user interface. For example, the user may be able to select and enter a rating value, e.g., high, medium, low, or none…”).

Claim 7. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to: permit a user to specify primary equipment for the generative analysis; and identify auxiliary equipment unspecified by the user” (col 16 lines 1 – 8: “… the system 100 allows a user to select the desired system control panel and selects system components that are compatible with the selected panel that meet user requirements…”).

Claim 11. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 also teaches “wherein selecting auxiliary equipment includes running calculations on power consumption” (col 43 lines 14 – 17: “… the time-variant modelling module 795 can also predict power consumption of a device…”; col 41 lines17 – 25 state: “… performance estimation system 790 is illustrated that uses… time-variant modeling… in an embodiment, performance estimation values are used together with system and customer requirements for providing an automated climate control, safety, and security building system design…”)

Claim 13. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein selecting auxiliary equipment considers whether the selected primary equipment is located on at least one of walls or ceilings” (col 17 lines 15 – 23: “… the system 100 automatically determines the optimal mounting location (i.e. ceiling, wall, corner, etc.).

Claim 16. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to generate a bill of material based on the selected primary and auxiliary equipment” (FIG. 1B block 128: “generate a bill of material”; col 9: “… generate a bill of materials…”).

Claim 24. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above.
Tiwari_2020 also teaches “wherein the compatibility rules associating primary and auxiliary equipment are user definable” (col 16 lines 3 – 6: “… in addition, the system 100 allows a user to select the desired system control panel and selects system components that are compatible with the selected panel that meets user requirements…”; col 32 lines 45 – 50: “… once the preferred grouping, binding and scenes are determined they are displayed to the user to accept or edit as desired…”). Villagge_2018 “wherein the compatibility rules associating primary and auxiliary equipment are user definable” (page 5: “… we collect information about… their relative adjacency and location preferences…”).

Claim 25. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 also teaches “wherein generatively analyzing further includes considering one or more locations of architectural features within each of the plurality of rooms” (col 19 lines 22 – 27: “… takes into account the shape of the room polygon and any types of obstacle inside the room such as… staircase, etc…”). Villagge_2018 also teaches “wherein generatively analyzing further includes considering one or more locations of architectural features within each of the plurality of rooms” (page 6: “hall boundaries, columns locations, egress areas, and central restrooms).

Claim 26. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to identify contours demarcating rooms from the accessed floor plan by performing at least one machine learning methods or semantic analysis” (col 17 liens 37 – 42: “… identifies vertices of a room… the set of identified vertices are analyzed and combined to generate a set of polygons that describe the individual rooms within the plan…”; col 19 lines 23 – 27: “… takes into account the shape of the room polygon… as defined by the floor plan description…”; col 23 liens 15 – 25: “… the floor plan can be semantically rich, which herein refers to providing details that can be used… the floor plan can list an describe different elements of the building such as walls, doors, windows, ceilings, floors… shape…”). 

Claim 18. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Villagge_2018 makes obvious “wherein the at least one processor is further configured to select at least 


Claim 23. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 also teaches “wherein the compatibility rules associating primary and auxiliary equipment are pre-stored in the at least one data structure” (col 16 lines 25 – 35: “… the system 100 also identifies the type of motion sensor best suited for the specified room. This can be accomplished by calculating the differences between the area of the room and the area of the coverage for compatible motion sensors (provided in sensor specifications)…”; col 17 lines 25 – 30: “… obtained by… the manufacturer’s specification 224 for each of the components…”; FIG. 2B block 224: “Manufacturer’s Specification for Sensors”; col 37 lines 65: “… querying an external specification database…” NOTE: the compatibility of, for example, motion sensors are defined in the manufacturer’s specification database which is external and provide by the manufacturer. Because it is external and provided by the manufacture the compatibilities are pre-stored by the manufacturer.).

Claim 27. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to use the location of selected primary equipment to determine whether auxiliary equipment is required for each of the plurality of rooms and to select the auxiliary equipment to at least partially conform to the functional requirements” (col 32 lines 13 – 16: “… a given actuator is bound to compatible sensors with the same location tag or ID…”).


(2) Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 in view of Villagee_2018 in view of  SQL_2016 (Modifying Data Through a View Microsoft 10/05/2016).

Claim 8. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to receive a request to  [enter] the technical specifications of the selected primary equipment for at least one of the plurality of rooms” (col 37 lines 62 – 67: “…. the hardware specification characteristics can be accessed… such as by querying an external specification database… alternatively, the hardware specification characteristics can be entered manually…”) but does not explicitly teach that entering “alters” the technical specification.


SQL_2016; however, teaches that you can modify the data of an underlying database in SQL (page 1). Therefore SQL_2016 makes obvious that entering data or using a query language “alters” the data in the database.

Tiwari_2020 and Villagge_2018 and SQL_2016 are analogous art because they are reasonably pertinent to the claimed invention in that they involve computers and the storage of data. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and SQL_2016. The rationale for doing so would have been that Tiwari_2020 teaches to edit a database. SQL_20167 teaches that editing the database with SQL modifies the data in the database.
Therefore it would have been obvious to combine Tiwari_2020 and SQL_2016 for the benefit of having a language capable of editing and querying the database to obtain the invention as specified in the claims.




(3) Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 in view of Villagee_2018 in Autodesk_2018 (About Wire Sizing, Revit Products Autodesk Help May 17, 2018). 

Claim 9. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. While Tiwari_2020 teaches that when selecting wires, which may properly be interpreted as auxiliary equipment, to calculate the distance or length and type of wire needed (col 29 lines 5 – 11: “… for wired sensors, the system calculates the distance from all the wired components to the panel to estimate the amount and type of wiring necessary to support… powering requirements…”), Tiwari_2020 and Villagge_2018 does not teach “wherein selecting auxiliary equipment includes running calculations on voltage drop.”

Autodesk_2018; however, teaches that in order to calculate wire size (i.e., type) that meets power requirements to also calculate voltage drop (page 1: “… Revit MEP calculates the wire size for power circuits based on the size specified for circuit protection, voltage drop calculation, and correction factor… the voltage drop for each circuit is reported…”; page 2: step 4 “the voltage drop calculation is VD = (L*Z*I)/1000…. VD = 6.63 V…”. Therefore Autodesk_2018 makes obvious “wherein selecting auxiliary equipment includes running calculations on voltage drop.”

Tiwari_2020 and Villagge_2018 and Autodesk_2018 are analogous art because they are from the same field of endeavor called CAD. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Autodesk_2018.
The rationale for doing so would have been that Tiwari_2020 teaches to calculate the wire type needed to meet, for example, powering requirements. Autodesk_2018 teaches that in order to calculate the wire type, such as #8 wire size, that the voltage drop should be calculated. Therefore it would have been obvious to combine Tiwari_2020 and Autodesk_2018 for the benefit of calculating the wire type required to make sure the wires meet powering requirements to obtain the invention as specified in the claims.



(4) Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 in view of Villagee_2018 in view of Childers_2020 (US 2020/0313978 A1) in view of Cauduro_2019 (MEP Modeling Made Easy with Dynamo CI124118 AutoDesk University Aug 29, 2019).

Claim 10. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 and Villagge_2018 does not teach “wherein selecting auxiliary equipment includes running calculations on cable tray dimensions.”

Childers_2020; however, makes obvious ““wherein selecting auxiliary equipment includes running calculations on cable [route] dimensions” (par 63: “… calculating of the possible cable routes include… ranking a route space based on density (e.g., route density based on cross-sectional space of foot-print)…” NOTE: the teaching of a cross-sectional density calculated in order to rank possible cable routes makes the limitation of dimensions obvious because the dimensions of the cable route are required to calculate the density of cables going through that cross-sectional space.

Tiwari_2020 and Villagge_2018 and Childers_2020 are analogous art because they are from the same field of endeavor called component placement/configuration. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Childers_2020.
The rationale for doing so would have been that Tiwari_2020 teaches to find optimal placement of components which may be connected by wires (col 8 line 1: “wired components 112 installed as part of a building system). Childers_2020 teaches to perform calculations which “allows for the ability to influence the optimal placement of” components “based on cable optimization” (par 46). Therefore it would have been obvious to combine Tiwari_2020 and Childers_2020 for the benefit of optimizing wired components to obtain the invention as specified in the claims.

Tiwari_2020 and Villagge_2018 and Childers_2020; however, do not teach that the cables are routed along a “cable tray.”

Cauduro_2019; however, teaches to use generative MEP to find the shortest path for a wire and teaches that the wires are routed in a “cable tray” (pages 26 – 29).

Tiwari_2020 and Villagge_2018 and Childers_2020 and Cauduro_2019 are analogous art because they are from the same field of endeavor called CAD. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Childers_2020 and Cauduro_2019.
The rationale for doing so would have been that Childers_2020 teaches to calculate the cross-sectional density of cable routing paths and Cauduro_2019 teaches that cable routing paths are cable trays.
Therefore it would have been obvious to combine Childers_2020 and Cauduro_2019 for the benefit of identifying routing paths with room or space for the cable to obtain the invention as specified in the claims.


(5) Claims 12, 14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 in view of Villagee_2018 in view of Childers_2020 (US 2020/0313978 A1).

Claim 12. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. While Tiwari_2020 clearly teaches that the components can include “routers” (col 8 line 40) which may properly imply Ethernet routers to one of ordinary skill in the art Tiwari_2020 and Villagge_2018 does not explicitly teach “wherein selecting auxiliary equipment includes running calculations on Ethernet switch port capacity.”

Childers_2020; however, makes obvious “wherein selecting auxiliary equipment includes running calculations on Ethernet switch port capacity” (par 46: “… aspects of the present invention… providing maximum capacities… an algorithm is provided that derives available space optimization… which allows for the ability to influence the optimal placement of cages, drawers, switches, and/or other components based on cable optimization…”; par 63: “… in some embodiments of the present invention, the calculating of the possible cable routes include identifying high IO port density areas and ranking a route space based on density…”; par 61: “… cable routing and/or best possible hardware configuration for connecting a variety of cables to a hardware component (e.g., Ethernet cables…” NOTE this teaches routing of Ethernet cables between components such as switches which makes obvious an Ethernet switch.).

Tiwari_2020 and Villagge_2018 and Childers_2020 are analogous art because they are from the same field of endeavor called component placement/configuration. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Childers_2020.
The rationale for doing so would have been that Tiwari_2020 teaches to find optimal placement of components which may be connected by wires (col 8 line 1: “wired components 112 installed as part of a building system). Childers_2020 teaches to perform calculations which “allows for the ability to influence the optimal placement of” components “based on cable optimization” (par 46). Therefore it would have been obvious to combine Tiwari_2020 and Childers_2020 for the benefit of optimizing wired components to obtain the invention as specified in the claims.


Claim 14. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above.  Tiwari_2020 and Villagge_2018 does not explicitly teach “wherein selecting auxiliary equipment includes calculating a number of low-current inputs and outputs of the selected primary equipment.”

Childers_2020; however, makes obvious “wherein selecting auxiliary equipment includes calculating a number of low-current inputs and outputs of the selected primary equipment” (par 61: “… cable routing… for connecting a variety of cables to a hardware component (e.g., Ethernet cables, coaxial cables, USB cables, .etc…” par 86: “… configuration density includes a density of input/output (I/O)…”; par 63: “… calculating… includes identifying high IO port density areas…” NOTE: each of these cables are a specific example of a low-current cable. Because they are connected to equipment I/O ports this makes low-current inputs and outputs of the equipment obvious to one of ordinary skill in the art. Also: the teaching of calculating IO port density makes calculating the number of inputs and outputs obvious because calculating density involves the calculation of the IO port number.)

Tiwari_2020 and Villagge_2018 and Childers_2020 are analogous art because they are from the same field of endeavor called component placement/configuration. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Childers_2020.
The rationale for doing so would have been that Tiwari_2020 teaches to find optimal placement of components which may be connected by wires (col 8 line 1: “wired components 112 installed as part of a building system). Childers_2020 teaches to perform calculations which “allows for the ability to influence the optimal placement of” components “based on cable optimization” (par 46). Therefore it would have been obvious to combine Tiwari_2020 and Childers_2020 for the benefit of optimizing wired components to obtain the invention as specified in the claims.


Claim 19. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 and Villagge_2018 does not teach “wherein the at least one processor is further configured to enable specification of a spare capacity for at least one of ports, cable fill or power capacity.”

Childers_2020; however, makes obvious “wherein the at least one processor is further configured to enable specification of a spare capacity for at least one of ports, cable fill or power capacity” (par 63: “… calculating of the possible cable routes includes identifying high IO port density areas…”; par 68: “… configuration density includes a density of input/output (I/O)…” ).

Tiwari_2020 and Villagge_2018 and Childers_2020 are analogous art because they are from the same field of endeavor called component placement/configuration. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Childers_2020.
The rationale for doing so would have been that Tiwari_2020 teaches to find optimal placement of components which may be connected by wires (col 8 line 1: “wired components 112 installed as part of a building system). Childers_2020 teaches to perform calculations which “allows for the ability to influence the optimal placement of” components “based on cable optimization” (par 46). Therefore it would have been obvious to combine Tiwari_2020 and Childers_2020 for the benefit of optimizing wired components to obtain the invention as specified in the claims.


Claim 20. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 and Villagge_2018 does not explicitly teach “wherein the spare capacity is defined by a user.”

Childers_2020; however, makes obvious “wherein the spare capacity is defined by a user” (par 61: “… cabling system 404 receives a set of cable characteristics and a set of user selections, in which the set of user selections are received via a graphical user interface (GUI), identifies possible cabling routes for hardware configuration, ranks each of the possible cabling routes…”; par 62: “… in some embodiment of the present invention, the set of user selections includes a selection of ports to be connected at a component level and/or rules defining all acceptable port-to-port combinations to meet a connection requirement. In some embodiments of the present invention, the set of user selections further or alternatively includes component usable locations (e.g… slot location… usable slot in a system frame…” NOTE: In as much as the port density/capacity is rule/criteria by which cable routing between ports is determined and because the user’s input is used to define rules used in the selection of cable routes the above make obvious that the user’s selections includes defining the spare capacity in order for the user to be able to make selection which determine cable routes as taught in par 61 and 62).

Tiwari_2020 and Villagge_2018 and Childers_2020 are analogous art because they are from the same field of endeavor called component placement/configuration. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Childers_2020.
The rationale for doing so would have been that Tiwari_2020 teaches to find optimal placement of components which may be connected by wires (col 8 line 1: “wired components 112 installed as part of a building system). Childers_2020 teaches to perform calculations which “allows for the ability to influence the optimal placement of” components “based on cable optimization” (par 46). Therefore it would have been obvious to combine Tiwari_2020 and Childers_2020 for the benefit of optimizing wired components to obtain the invention as specified in the claims.


(6) Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 in view of Villagee_2018 in view of MEP-Holabird-Bid_ 2017 (Holabird Academy Elementary / Middle School City of Baltimore, MD BID SET 03/13/2017)

Claim 17. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 teaches “wherein the at least one processor is further configured to generate [an assessment] indicating the connections between at least one piece of selected primary equipment and at least one piece of selected auxiliary equipment” (col 29 lines 5 – 20: “assessing connectivity… the system assesses the connectivity of sensors to the panel. For wired sensors, the system calculates the distance from all the wired components to the panel to estimate the amount and type of wiring necessary to support panel-to-components communications and powering requirements…”) which results in processed data and while col 34 lines 54 – 55 teach to “display processed results or other output to the user” and to output a “diagram” (col 29 lines 64 – 68: “… after manually and/or automatically placing the component in an optimal location and orientation, as described above, a completed floor plan, as shown in FIG. 20, is displayed for final approval by the user…”) And while the teaching to retrieve the deployment plan (FIG. 1C) which includes wired sensors and to verify the wiring of those sensors may properly imply to one of ordinary skill in the art that the retrieved deployment plan and/or the completed floor plan includes wiring in the diagram; Tiwari_2020 does not explicitly teach “a wiring diagram.”

MEP-Holabird-Bid_ 2017; however makes obvious to generates “a wiring diagram” indicating the connection between equipment (page 96 – 100 is the power plan diagrams. Page 108 is the electrical power wiring diagram. page 101 – 105 is the fire alarm plan. Page 109 is the Fire alarm wiring diagram)

Tiwari_2020 and Villagge_2018 and MEP-Holabird-Bid_ 2017 are analogous art because they are from the same field of endeavor called CAD. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and MEP-Holabird-Bid_ 2017. 
The rationale for doing so would have been that Tiwari_2020 teaches to output a complete floor plan for verification and approval and also to have wired sensors such a for air alarms. MEP-Holabird-BID_2017 demonstrates a completed floor plan that includes wired sensors and illustrates to include a wiring diagram. Therefore it would have been obvious to combine Tiwari_2020 and MEP-Holabird-Bid_ 2017f or the benefit of being able to review and verify the wired connections between sensors to obtain the invention as specified in the claims.



(7) Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 in view of Villagee_2018 in view of Friedman_2017 (Designing the Perfect Feature Comparison Table, Smashing Magazine, August 15, 2017).

Claim 15. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 and Villagge_2018 does not explicitly teach “wherein the at least one processor is further configured to display a comparison of alternative auxiliary equipment technical specifications prior to selecting the auxiliary equipment.”

Friedman_2017 ; however, makes obvious “wherein the at least one processor is further configured to display a comparison of alternative auxiliary equipment technical specifications prior to selecting the auxiliary equipment” (page 2: “… placing product specifications side by side…”; page 3: “… for the case 

Tiwari_2020 and Villagge_2018 and Friedman_2017 are analogous art because they are from the same field of endeavor called product lists. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Friedman_2017.
The rationale for doing so would have been that Tiwari_2020 teaches to preselect components from a database and to build a build of materials and cost estimates and that each component has technical specification. Friedman_2017 teaches that when making purchasing decisions product specifications can be compared side-by-side (page 2). Friedman_2017; however, also teaches that meaning can be added when a product it potentially too technical by extending the specification sheet with additional data for cases in which a customer wants to confirm their purchasing choice or can’t easily choose between one of multiple preselected items. Therefore it would have been obvious to combine Tiwari_2020 and Friedman_2017 for the benefit of helping the user decide between the selected components to obtain the invention as specified in the claims.


(8) Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 in view of Villagee_2018 in view of AutoDesk_2017 (AutoCAD Architecture To Filter Scheduled Object by Classification in a Schedule Table Style, Mar 23 2017).

Claim 21. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. 
Tiwari_2020 and Villagge_2018 does not explicitly teach “wherein generatively analyzing further includes providing a preference for selecting auxiliary equipment from a manufacturer product family for each of a type of auxiliary equipment.”

AutoDesk_2017; however, makes obvious “wherein generatively analyzing further includes providing a preference for selecting auxiliary equipment from a manufacturer product family for each of a type of auxiliary equipment” (page 2 teaches to filter objects according to vendor).


Tiwari_2020 and Villagge_2018 and AutoDesk_2017 are analogous art because they are from the same field of endeavor called design tools. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and AutoDesk_2017.
The rationale for doing so would have been that Tiwari_2020 teaches to create schedule of components (e.g., BOM, etc.) which are the lists of the components which are to be used in the design. AutoDesk_2017 teaches to filter components according to preferred vendors so that only components from those vendors are selected. Therefore it would have been obvious to combine Tiwari_2020 and AutoDesk_2017 for the benefit of using components from the desired vendor to obtain the invention as specified in the claims.


(9) Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2020 in view of Villagee_2018 in view of Doyle_2016 (Tier contracts and their effects on a provider’s finances, September 7th, 2016).

Claim 22. Tiwari_2020 and Villagge_2018 teach all the limitations of claim 1 as outlines above. Tiwari_2020 and Villagge_2018 does not explicitly teach “wherein the at least one processor is further configured to consider the selected primary equipment in a subset of the plurality of rooms and to select the auxiliary equipment based on an aggregation of primary equipment in the subset of the plurality of rooms.”

Doyle_2016; however, makes obvious “wherein the at least one processor is further configured to consider the selected primary equipment in a subset of the plurality of rooms and to select the auxiliary equipment based on an aggregation of primary equipment in the subset of the plurality of rooms” (page 1:  tier pricing means that select vendors may offer multiple pricing tier options based on historical purchasing volume where volume thresholds for low cost depends on things such as product group volume, specific stock keeping unit volumes and category volumes. Lower cost can also be triggered by spending thresholds such as the amount of product group spend, specific SKU spend, category spend and aggregate vendor spend; page 3 teaches that buyers “should prioritize opportunities and develop a holistic approach to drive tier pricing management and optimization via technology enablement and robust system design” and that buyers should “capture non-contract spend by targeting niche product classes and groups to be incorporated into broader tier pricing arrangements.”)

Tiwari_2020 and Villagge_2018 and Doyle_2016 are analogous art because they are from the same field of endeavor called supply chains.  Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2020 and Doyle_2016.
The rationale for doing so would have been Tiwari_2020 teaches to generate a bill of materials (BOM) and pricing quote (FIG 1B) for the selected components in the design and that the components are for the benefit of achieving target spend not only in a product group or SKU of the primary component but also to increase and achieve target spend in the aggregate vendor spend and therefore reduce total cost to obtain the invention as specified in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN S COOK/Primary Examiner, Art Unit 2127